Citation Nr: 0613605	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  92-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial evaluation higher than 20 
percent for right shoulder disability prior to June 7, 1997.  

2.  Entitlement to an evaluation higher than 20 percent for a 
right shoulder disability from June 7, 1997, on appeal from 
an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) St. Petersburg, 
Florida.  

In an August 2004 decision under this docket number, the 
Board of Veterans' Appeals (Board) granted an increase to 20 
percent for the initial disability rating for the veteran's 
service-connected right shoulder disability for a period 
prior to June 7, 1997, and remanded the issue of entitlement 
to a rating higher than 20 percent from June 7, 1997.  In 
August 2005, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision to deny a rating 
higher than 20 percent prior to June 7, 1997 and remanded the 
case to the Board for compliance with an August 2005 joint 
motion to remand.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Board notes that there is also another Board remand 
document, concerning seven additional issues, that was issued 
in August 2004 under a separate docket number.  This current 
remand does not affect that separate appeal, under a separate 
docket number; the RO and/or AMC should continue work on that 
separate matter.




REMAND

The joint motion indicated that Social Security 
Administration (SSA) records and VA Vocational Rehabilitation 
and Education (VR&E) could be pertinent to this claim, and 
indicated that they should be obtained and considered in 
association with it.  Since August 2004, VA had attempted to 
obtain the VA VR&E records as part of August 2004 Board 
remand instructions.  Unfortunately, there is now August 2004 
notice in the claims folder indicating that the veteran's VA 
VR&E file was destroyed in 1998.  Based on this information, 
it would be futile to continue to attempt to obtain VR&E 
records.  

To prevent delay or confusion, the Board has included the 
issue that was the subject of the August 2004 remand 
instructions in this decision and will reiterate the remand 
instructions from August 2004 for which the record now before 
the Board does not document completion.  The record indicates 
that the VA VR&E records have been destroyed; that SSA 
records have been requested but not yet received; that VA 
examination of the shoulder was conducted in October 2004; 
and that a supplemental statement of the case (SSOC) has not 
yet been issued.

The case is REMANDED for the following action:

1.  If the veteran's Social Security 
Administration records have not yet 
been obtained as part of the Board's 
August 2004 remand orders, they should 
be obtained.  These records should be 
associated with the veteran's claims 
folder.  

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record. If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished 
a SSOC and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


